Gbay, J.
Notwithstanding the ingenious argument that has been made in behalf of the claimant, the court is of opinion that neither of his exceptions can be sustained.
1. In the description in the complaint, there is no repugnancy etween the words preceding and those following the videlicet; for mixed liquors, as the statute in terms recognizes, may be intoxicating, as well as pure liquors of various kinds, whether enumerated or not in the statute or in this complaint. St. 1869 e. 415, § 30. The word “ intoxicating ” in this complaint is tc be taken as qualifying not only the word “ liquors ” before the *419videlicet, but the specific descriptions of different liquors which follow it. The mixed liquors are therefore sufficiently alleged to be intoxicating.
2. The clauses in the complaint, negativing all authority in the claimant to sell the liquors, exclude any legal right in him to sell the same, by virtue of the vote of a city or town, or otherwise. Commonwealth v. Bennett, 108 Mass. 27. Commonwealth v. Grady, Ib. 412. Exceptions overruled.